Campbell, J.,
delivered the opinion of the court.
The appellee did not acquire anything by the conveyance made to her by the liquidating levee commissioner, in February, 1873, for he had nothing to convey, since the sale of the land to the liquidating levee board in 1870 was void because the land was then *254held by the state by virtue of the conveyance to it by Waites, tax collector, on the 6th of July, 1867, if on no other ground.
The appellee took nothing by the deed made to her by Martin, the circuit clerk, in October, 1873, because she was not “owner” of the land redeemed by her. Her only connection with the land was from the deed of the liquidating levee commissioner, and that did not invest her with ownership. The deed by the circuit clerk operated as a mere redemption of the land — a surrender of the state’s title to the supposed owner, and not to vest title or pass an estate to be asserted by the grantee as derived from the state as its vendee. This is manifest from a careful examination of “An act entitled an act to quiet tax-titles, and increase the revenue of the state,” approved April 5,1872, acts, p. 9. The language of the deed prescribed and made would seem to plainly imply a vesting of title in the grantee, but the scope of the act; the form of certificate prescribed to be given where the land had been sold for taxes which had been paid before sale; the failure to make such deed as was prescribed in case of redemption prima fade evidence of title, while the deed to a purchaser was thus invested, and the express language of the act, in speaking of “owners,” and of the act oí 1873, amendatory thereof, constrain the conclusion that the legislative purpose was merely to surrender or relinquish the claim of the state to the owner of the land who should within the time given pay the sum prescribed to extinguish the state’s claim, and merge it in the former title.
The claim that the sale by the tax collector to the liquidating levee board in 1870 cannot be assailed because of the lapse of five years from the date of the sale, as provided by the act approved February 10, 1860, acts 1859-60, p. 213, is not maintainable, because, as already stated, the land was then held by the state, and therefore was not salable for taxes due the levee board, and the act of 1860 will not be so construed as to validate by lapse of time a sale for taxes of land not liable to be sold legally. Metcalfe v. Perry, 66 Miss. 68.
The deed made by Martin, circuit clerk, in 1873, is not prima fade evidence of title, as contended by counsel for the appellee, *255Clay v. Moore, 65 Miss. 81, and was not rendered unassailable by lapse of time. It is not governed by the act of 1860, cited, because not made under that, but when § 1709 of the code of 1871 was in force, and that, as we have held, did not embrace any other sales for taxes than those made by collectors. Clay v. Moore, supra.
As the appellee, who was complainant in the suit, had no title to the land, she was not entitled to question the appellants, and, without examining his, we

Reverse the decree and dismiss the hill.